*454MEMORANDUM **
Clemente Dominguez Diaz and Arele Paz Mesa, and their daughter Evelyn Dominguez Paz, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s denial of cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary hardship determination as to Clemente and Arele, as well as their non-colorable claim that the agency failed to adequately consider the factors in their case. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005); Laritar-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir.2000) (rejecting contention that the agency did not consider entire record where there was no basis for rebutting presumption that the agency reviewed all the relevant evidence).
Substantial evidence supports the agency’s determination that Evelyn is ineligible for cancellation of removal because she lacks a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(d).
PETITION FOR REVIEW DISMISSED as to Clemente Dominguez Diaz and Arele Paz Mesa and DENIED as to Evelyn Dominguez Paz.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.